Citation Nr: 9903498	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating action in which the 
RO denied a rating in excess of 10 percent for residuals of a 
fracture of the right tibia and fibula.  The veteran appealed 
and was afforded a hearing at the RO before the undersigned 
member of the Board in September 1998.


REMAND

The veteran contends, in essence, that the residuals of his 
fracture of the right tibia and fibula are more disabling 
than currently evaluated and warrant a rating in excess of 10 
percent.

Residuals of a fracture of an ankle, including traumatic 
arthritis, is evaluated on the basis of limitation of motion.  
38 C.F.R. § 4.71(a) Diagnostic Codes 5003, 5010 (1998).

When there is impairment of the tibia and fibula, due to 
malunion, that is productive of slight knee or ankle 
disability, a 10 percent disability rating is assigned.  
Impairment of the tibia and fibula productive of moderate 
knee or ankle disability is 20 percent disabling.  Impairment 
of the tibia and fibula with marked knee or ankle disability 
is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (1998).

Moderate limitation of motion in the ankle is rated 10 
percent disabling.  When limitation of motion in the ankle is 
marked, a 20 percent rating is assigned.  Diagnostic Code 
5271 (1998).




The service medical records reveal that the veteran sustained 
a fracture of the right distal fibula in service in April 
1973.

VA outpatient treatment records dated from January 1995 
through March 1996 are in the claims folder.  Appellate 
review of these VA outpatient treatment records shows that 
the veteran has had persistent complaints of pain in the 
right lower extremity.  Recorded clinical data notes an 
impaired gait and chronic right ankle pain as residuals of 
his in-service injury.  He has received physical therapy 
consisting of whirlpool treatments and the use of a TENS 
unit.

On VA examination in March 1996, the veteran reported 
constant pain and difficulty walking, climbing and standing.  
He indicated that he has required the use of a cane.  He has 
fallen because of pain in his right lower extremity and 
indicated that he is unable to work.  He complained of 
fatigue caused by the condition of his right lower extremity.  
On examination, there was swelling in the right ankle.  The 
veteran was unable to stand up properly and was observed to 
be limping.  There was no dorsiflexion or plantar flexion 
possible in the right ankle.  The right foot was observed to 
stay in a 45 degree position.  No x-rays were taken.  The 
diagnostic impression was old healed fracture of the distal 
fibula and anterior malleolus.  The Board notes that the VA 
examiner did not make any clinical findings with respect to 
the veteran's service connected residuals of a fracture of 
the right tibia and fibula which took into account the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, or the guidelines 
set forth by Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Against this background, further VA examination is 
warranted.

At his Travel Board hearing before the undersigned member of 
the Board in September 1998, the veteran testified that his 
right leg frequently gives out on him.  He is employed as a 
housekeeper at the Brooklyn VA Medical Center (VAMC) and is 
on his feet all day long.  The veteran testified that he is 
not currently receiving any treatment to his right lower 
extremity because he does not believe that the therapy does 
him any good and he still has to work.  However, the veteran 
indicated that he had received VA outpatient treatment more 
recently than 1996, the date of 


the most recent VA outpatient treatment records now in the 
claims folder.  At the hearing, it was clarified that the 
veteran received VA outpatient treatment for his right lower 
extremity from the Fort Hamilton location of the Brooklyn, 
New York VA Medical Center (VAMC).

The case is REMANDED to the RO for the following development:

1.  The RO should take contact the 
Brooklyn, New York VAMC (Fort Hamilton).  
All treatment records dated after March 
1996, and which pertain to the veteran's 
right lower extremity, should be 
associated with the claims folder.

2.  Following receipt of the 
aforementioned records, the veteran 
should be afforded a special VA 
orthopedic examination to determine the 
current severity of the residuals of a 
fracture of the right tibia and fibula.  
The claims folder MUST be made available 
to the examining physician prior to the 
examination and the examiner should 
indicate in his/her written report that a 
review of the claims folder was 
accomplished.  The examiner should (a) 
conduct range of motion studies of the 
right ankle, and specify the ranges in 
degrees and in all planes; (b) comment as 
to whether there is slight, moderate or 
marked impairment of the right ankle; (c) 
take x-rays of the right ankle and leg 
and comment as to whether the fracture 
the veteran sustained in service involved 
only the distal fibula or also involved 
the distal tibia; (d) focus on the 
comments on the March 1996 VA examination 
to the effect that the veteran's right 
ankle stayed in a 45 degree position and 
comment as to whether the right ankle is 
ankylosed, and, if so, indicate 


the position of dorsiflexion or plantar 
flexion in which it is ankylosed; and (e) 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the disability 
in the right lower extremity upon the 
veteran's ordinary activity and on how it 
impairs him functionally, particularly in 
the work place, and specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 
38 C.F.R. §§ 4.40 and 4.45 (1998).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case and given 
the opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with a precedent Court 
decision.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 


(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

